 In the Matter Of MOJONNIERBROTHERSCOMPANYandUNITED AUTO-MOBILEWORKERS,A. F. OF, L.Case No. R-3814.-Decided May 30, 1942Jurisdiction:dairy machinery manufacturing industry.'Investigation and Certification of Representatives:existence of question: re-fusal of Company to accord union recognition, election necessary.UnitAppropriate for Collective Bargaining:production and maintenance em-ployees, excluding watchmen, guards, draftsmen, salesmen, superintendentsof erection, supervisory and office employees, truck drivers; agreement as to;working foremen excluded over objection of Company.Mr. Victor M. Langsett,of Chicago, Ill., for the Company.Mr. Anthony Doria,of Chicago, Ill., for the Union.Mr. Louis Coking,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Automoble Workers, A. F.of L., herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of -employees, ofMojonnier Brothers Company, Chicago, Illinois, herein called theCompany, the National Labor Relations Board provided for anappropriate hearing upon due notice before Robert T. Drake, TrialExaminer.Said hearing was held at Chicago, Illinois, on May 7,1942.The Company and the Union appeared , and participated.'All parties were afforded full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.IChicago Local #62, United Brotherhood of Welders,Cutters and Helpers, although;served withnotice,did not appear41 N. L. R. B., No. 109.557 558DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMojonnier Brothers Company is an Illinois corporation with itsprincipal place of business at Chicago, Illinois, where it is engagedin the manufacture and sale of dairy and other food trades machinery.During 1941 the Company purchased -raw materials valued at about$898,000, approximately 53 percent of which was shipped to it fromoutside Illinois.During the same period the Company sold finishedproducts valued at about $2,400,000, approximately 79 percent ofwhich was shipped out of Illinois.II.THE ORGANIZATION INVOLVEDUnited Automobile Workers, affiliated with the American Federa-tion of Labor, is a labor organization admitting to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn April 23, 1942, the Union requested the Company to grant itexclusive recognition.The Company denied this request.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THEAPPROPRIATE UNITThe Union and Company agree that all production and mainte-nance employees of the Company, excluding watchmen, guards, drafts-men, salesmen, superintendents of erection, supervisory and officeemployees, and truck drivers, may properly constitute an appropriateunit.In addition, the Company asks' that working foremen beincluded in the unit.The Company employs 16 persons designated by it as workingforemen.The are paid on a monthly basis in contrast to the otheremployees who are paid on an hourly rate and they have the authorityto hire and discharge other employees.We shall exclude`the workingforemen from the unit.2 The Regional Director reported that the Union presented 295 membership applica-tion cards bearing apparently genuine signatures of persons whose names appear onthe Company's pay roll of April 29, 1942. There are 411 employees on that pay roll. IvXOJONNIERBROTHERSCOMPANY559We find that all production and maintenance employees of the Com-pany, excluding watchmen, guards, draftsmen, salesmen, superin-tendents of erection, supervisory and office employees, truck drivers,and working foremen, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The Unionurges that a pay roll for any period in May 1942 be used to determineeligibility to vote.The Company contends that the pay roll forthe period immediately preceding the date of the election should beused for that purpose. In accordance with our usual practice, weshall direct that employees of the Company eligible to vote in theelection shall be those in the appropriate unit who were employedduring the pay-roll period immediately preceding the date of theDirection of Election herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis hereby_DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with MojonnierBrothers Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Thirteenth Region, acting inthismatter -as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including any such employeeswho did not work during said pay-roll period because they were illor on vacation or in the active military service or training of theUnited States, or temporarily laid off, but excluding any who havesince quit or been discharged for cause, to determine whether or notthey desire to be represented by United Automobile Workers; affiliatedwith the American Federation of Labor, for the purposes of collectivebargaining. In the Matter of MOJONNIER BROTHERS COMPANYandUNITED AUTO-MOBILE WORKERS, A. F. OF L.Case No. R-3814CERTIFICATION OF REPRESENTATIVESJune 23, 1942On May 30, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.,Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 8, 1942, under the direction and supervision of theRegional Director for the Thirteenth Region (Chicago, Illinois).On June 10, 1942, the Regional Director, acting pursuant to ArticleIII, Section 9, of National Labor Relations Board Rules and Regu-lations-Series 2, as amended, issued and duly served upon theparties an Election' Report on the ballot.No objections to the con-_duct of the ballot or the Election Report have been filed by any ofthe parties.As to the balloting and its results, the Regional Director reportedas follows :Number eligible--------------------------------------------385Number of ballots cast____________________________________277Number o f' blank ballots___1Numtier of void ballots0Number of-ballots challenged (not opened) -----------------43Number of valid ballots counted___________________________233Number of valid ballots counted plus unopened challengedballots-------------------------------------------------276Number of valid ballots necessary for majority_____________139Number of valid ballots cast for the Union_________________204Number of valid ballots cast against the Union_____________29By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that United Automobile Workers,affiliatedwith the American Federation of Labor, has been designated andi 41 N.L. R B. 557.41 N. L. R. B, No. 109a.560 MOJONNIER BROTHERSCOMPANY561selected by a majority of all production and maintenance employeesofMojonnierBrothersCompany, Chicago, Illinois, excludingwatchmen, guards, draftsnmen, salesmen, superintendents of erection,supervisory and office employees, truck drivers, and working fore-men, as their representative for the purposes of collective bargaining,and that, pursuant to Section 9 (a) of the Act, United AutomobileWorkers, affiliated with the American Federation of Labor, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of_employment, and other conditions of employment.463892-42-vol. 41-36